Appeal from an order of the Supreme Court, Cattaraugus County (Michael L. Nenno, A.J.), entered April 5, 2012. The order denied the motion of defendant Charles R. Hill for summary judgment.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs, the motion of defendant Charles R. Hill is granted and the complaint is dismissed against him.
Same memorandum as in Hill v Cash ([appeal No. 1] 117 AD3d 1423 [2014]).
Present — Smith, J.P, Fahey, Lindley, Sconiers and Valentino, JJ.